DETAILED ACTION
	This final office action is in response to amendments filed on 5/19/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al., US Patent no. 4,989,160 [Garrett] and Keech et al., US Patent Application Publication no. 2015/0102940 [Keech], in view of Sankar et al., US Patent Application Publication no. 2015/0186677 [Sankar]1.
Regarding claim 16, Garrett discloses gas distribution installation comprising: 
a housing configured to receive at least one gas cylinder and having a gas input opening and a gas output opening [Figures 1-3 and column 5, lines 28-51]; 
a gas conduit system arranged in the housing to which the at least one gas cylinder is connected [Figure 2 and column 5, line 52 – column 6, line 35]; 

a separate data storage and processing system, which is separate from the installation [remote terminal (master controller), column 12, lines 53-68]; 
at least one communication port and a programmable logic controller, the logic controller being provided with a processor capable of processing data originating at least in part from the separate portable data storage and processing system, the data being used to manage control and/or maintenance parameters of the gas distribution system [control functions are performed by the CPU in response to control commands received from the remote terminal, column 12, lines 25-68];
a man-machine interface connected to the programmable logic controller [control panel 22 in Figures 1 and 5], wherein:
the controller is controlled by the gas plant’s separate portable storage and processing system [control functions are performed by the CPU in response to control commands received from the remote terminal, column 12, lines 25-68].
Garrett does not disclose that the man-machine interface includes a touch screen with a size less than or equal to twelve inches.  Examiner takes official notice that touch screen displays with a size less than or equal to twelve inches were conventionally included in man-machine interface control panels before the effective filing date of the claimed invention.  Accordingly, it would have been obvious to one of ordinary skill in the art to include a conventional touch screen display with a size less than or equal to twelve inches in the Garrett gas cabinet man- machine interface control panel.  

Garret and Keech are silent regarding security precautions taken at the processing system at the gas distribution installation. Sankar recognizes that it would be advantageous to provide physical security mechanisms for individual components of processing systems in order to better prevent damage due to malicious or mistaken actions [paragraphs 0003-0005 and 0018].  Specifically, Sankar discloses a physical 
Regarding claim 17, Garrett further discloses that the remote terminal contains control/maintenance parameters related to gas distribution [controls all the cabinets within the system to provide different process gases at various times, column 12, lines 53-68].
Regarding claims 18 and 20, Garrett further discloses that the communication between the gas installation and the remote terminal may be through a cable containing two twisted pairs [column 12, lines 53-68].  Garrett does not specifically disclose that the cable is an Ethernet cable for providing Ethernet combinations.  Examiner takes official notice that Ethernet was commonly used before the effective filing date of the claimed invention for communication between computing devices.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ethernet communication between the gas installation and the remote terminal in Garrett, Keech and Sankar.
Regarding claim 19, Garrett further discloses that the housing contains two gas cylinders [column 5, lines 52-66].
Regarding claim 21, Garrett discloses that the multiple gas cabinets may be controlled by the remote terminal [column 12, lines 53-68], but does not specifically disclose that the number is between 2 and 20.  However, the number of gas cabinets in .   

Response to Arguments
Applicant's arguments filed 5/19/21 have been fully considered but they are not persuasive.  Applicant argues that the combination of Garrett, Keech and Sankar does not disclose the claim limitation, “the separate portable data storage and processing system contains control and/or maintenance parameters of the gas distribution system that are inaccessible on the man-machine interface”.  Specifically, Applicant argues that Keech teaches the opposite of the above claim limitation.  Examiner disagrees.  Keech discloses an industrial flow meter that includes a man-machine interface [display module, paragraphs 0065 and 0068].  Keech further discloses a separate portable data storage and processing system that communicates with the industrial flow meter to manage control and maintenance parameters [mobile device, paragraph 0070, 0126 and 0129].  The mobile device provides functionality for recalibrating and reconfiguring the flow meter [paragraphs 0125-0127 and 0129-0134].  The display module is only used to display measurement values [paragraphs 0065 and 0068].  Accordingly, the mobile provides control or maintenance parameter adjustment functionality that is inaccessible on the display module.  Therefore, the combination of Garrett, Keech and Sankar does disclose the claim limitation, “the separate portable data storage and processing system contains control and/or maintenance parameters of the gas .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        August 10, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Garrett, Keech and Sankar were previously cited.